DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akins et al. [US 6,285,426 B1], “Akins”.

Regarding claim 1, Akins discloses an optical film (Fig. 1, 3 and 4) comprising: 
a first transparent layer (Fig. 1, 70) having a light input surface (side opposite of 34) and a light output surface (34); 

a second linear sidewall (42), the second linear sidewall is inclined to the first linear sidewall (as shown); and 
a reflective coating (72) formed on the second linear sidewall (42) of each cavity (as shown).

Regarding claim 2, Akins discloses claim 1, Akins discloses the first linear sidewall (44) is parallel to a perpendicular line of the light input surface (as shown in Fig. 1). 

Regarding claim 3, Akins discloses claim 1, Akins discloses the second linear sidewall (44)  is inclined to the light input surface (as shown and Col. 6, line 5-8 teaches the second faces (44) are generally light-transmissive and substantially free of a reflective layer or metallic film).

Regarding claim 4, Akins discloses claim 1, Akins discloses the first transparent layer (Fig. 1, 70) comprises a thermal curable material (Col. 8 lines 53-67 teaches transparent polymeric base layer such as acrylate resin, polyester resin, polycarbonate, epoxy resin, a thermoplastic which are known thermal curable material).

Regarding claim 9, Akins discloses claim 1, Akins discloses the reflective coating (Fig. 1, 68) is not formed on the first linear sidewall (44) (as shown in Fig. 1). 

Regarding claim 10, Akins discloses claim 1, Akins discloses the cavities occupy at least 80 percent of an area of the light input surface (as shown in Fig. 1).

Claims 11-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan”.

Regarding claim 11, Pakhchyan discloses a light emitting device (Fig. 2, 14) comprising: 
a substrate (32) (The Examiner notes the term “substrate” can mean an underlaying layer); 
a plurality of LEDs (Fig. 2, 34) disposed on the substrate (32); 
a first transparent layer (16) disposed over the LEDs (as shown), the first transparent layer having a light input surface (24) and a light output surface (18), the light input surface facing the LEDs (The Examiner notes the first transparent layer (16) is an optical waveguide which has to be transparent for light rays (36) to exit); 
a plurality of cavities formed on the light input surface (as shown light input surface (24) have cavities), wherein each cavity has a first linear sidewall (28) and a second linear sidewall (26), the second linear sidewall is inclined to the first linear sidewall (as shown); and 
a reflective coating (fig. 4 and ¶[0026] teaches the second linear sidewall is light-reflecting facets) formed on the second linear sidewall (26) of each cavity.

Regarding claim 12, Pakhchyan discloses claim 11, Pakhchyan further disclose the first linear sidewall is parallel to a perpendicular line of the light input surface (¶[0022]) teaches the 

Regarding claim 13, Pakhchyan discloses claim 11, Pakhchyan further disclose the second linear sidewall (Fig. 2, 26) is inclined to the light input surface (as shown).

Regarding claim 19, Pakhchyan discloses claim 11, Pakhchyan further disclose the reflective coating is not formed on the first linear sidewall (28) (Fig. 4 shows only the sidewall layer (26) is coated).

Regarding claim 20, Pakhchyan discloses claim 11, Pakhchyan further disclose the cavities occupy at least 80 percent of an area of the light input surface (as shown in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [US 6,285,426 B1], “Akins” as applied in claim 1 and further in view of Sun et al. [US 2011/0096402 A1], “Sun”.

Regarding claim 5, Akins discloses claim 1, Akins teaches the first transparent layer (Fig. 1, 70) is a transparent polymeric base layer with materials such as acrylate resin, polyester resin, polycarbonate, epoxy resin, a thermoplastic which are known thermal curable material (Col. 8 lines 53-67). Akins does not explicitly disclose the first transparent layer comprises an ultraviolet light curable material.
However, Sun discloses using an optical adhesive can a thermal curing resin or a UV curing resin, or a mixture thereof, and the type of the optical adhesive is not particularly limited, and may be, for example, selected from the group consisting of silicone resin, acrylic resin, polyester resin, polyether resin, polyurethane (PU) resin, epoxy resin, and a mixture thereof (¶0037] of Sun).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material such as ultraviolet light curable material as taught in Sun in the device of Akins because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [US 6,285,426 B1], “Akins” as applied in claim 1 and further in view of  Vasylyev et al. [US 2018/0100959 A1], “Vasylyev”.

Regarding claim 6, Akins discloses claim 1, Akins does not disclose a second transparent layer disposed on the light output surface of the first transparent layer.
However, Vasylyev discloses an apparatus for distributing light from a planar waveguide through an array of elongated surface relief features formed in a major surface of the waveguide. Vasylyev discloses a buffer layer (Fig. 12, 19) made of optically transmissive material is formed between a waveguide (4) from lens array (5). The buffer layer provides a stepped drop in refractive index outwardly from waveguide (4 )so that light can be injected and trapped in waveguide and that system (2) (¶[0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second transparent layer as taught in Vasylyev in view of Akins such that a second transparent layer disposed on the light output surface of the first transparent layer because such a modification would allow for a stepped drop in refractive index outwardly from first transparent layer so that light can be injected and trapped in first transparent layer and that system (¶[0178] of Vasylyev).

Regarding claim 7, Akins discloses claim 6, Akins does not disclose a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a micro optical lens as taught in Vasylyev in view of Akins such that a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for efficient the micro optical lens help in focusing of the incident radiation (¶[0199] of Vasylyev).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [US 6,285,426 B1], “Akins” as applied in claim 1 and further in view of  Yang et al. [US 2006/0050533 A1], “Yang”.

Regarding claim 8, Akins discloses claim 1, Akins does not disclose a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Yang discloses a transparent plate used in a lighting module. Specifically, Yang discloses the transparent plate (Fig. 2, 3b, 4 and, 22) which is formed with a double-faced 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add micro optical lens as taught in Yang in view of Akins such that a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for facilitate the uniformity and the brightness within the device by controlling the light path (¶[0015]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claim 11 and further in view of Sun et al. [US 2011/0096402 A1], “Sun”.

Regarding claim 14, Pakhchyan discloses claim 11, Pakhchyan teaches the first transparent layer (Fig. 2,28) is an optical polymer waveguide. Pakhchyan does not explicitly disclose the first transparent layer comprises a thermal curable material.
However, Sun discloses using an optical adhesive can a thermal curing resin or a UV curing resin, or a mixture thereof, and the type of the optical adhesive is not particularly limited, and may be, for example, selected from the group consisting of silicone resin, acrylic 
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material such as thermal curable material as taught in Sun in the device of Pakhchyan because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 15, Pakhchyan discloses claim 11, Pakhchyan teaches the first transparent layer (Fig. 2,28) is an optical polymer waveguide. Pakhchyan does not explicitly disclose the first transparent layer comprises an ultraviolet light curable material.
However, Sun discloses using an optical adhesive can a thermal curing resin or a UV curing resin, or a mixture thereof, and the type of the optical adhesive is not particularly limited, and may be, for example, selected from the group consisting of silicone resin, acrylic resin, polyester resin, polyether resin, polyurethane (PU) resin, epoxy resin, and a mixture thereof (¶0037] of Sun).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative material such as ultraviolet light curable material as taught in Sun in the device of Pakhchyan because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Claims 16 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claim 11 and further in view of  Vasylyev et al. [US 2018/0100959 A1], “Vasylyev”.

Regarding claim 16, Pakhchyan discloses claim 11, Pakhchyan does not disclose a second transparent layer disposed on the light output surface of the first transparent layer.
However, Vasylyev discloses an apparatus for distributing light from a planar waveguide through an array of elongated surface relief features formed in a major surface of the waveguide. Vasylyev discloses a buffer layer (Fig. 12, 19) made of optically transmissive material is formed between a waveguide (4) from lens array (5). The buffer layer provides a stepped drop in refractive index outwardly from waveguide (4 )so that light can be injected and trapped in waveguide and that system (2) (¶[0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second transparent layer as taught in Vasylyev in view of Pakhchyan such that a second transparent layer disposed on the light output surface of the first transparent layer because such a modification would allow for a stepped drop in refractive index outwardly from first transparent layer so that light can be injected and trapped in first transparent layer and that system (¶[0178] of Vasylyev).

Regarding claim 17, Pakhchyan discloses claim 16, Pakhchyan does not disclose a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a micro optical lens as taught in Vasylyev in view of Pakhchyan such that a plurality of micro optical lens disposed on the second transparent layer, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for efficient the micro optical lens help in focusing of the incident radiation (¶[0199] of Vasylyev).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pakhchyan et al. [US 2009/0109705 A1], “Pakhchyan” as applied in claim 11 and further in view of  Yang et al. [US 2006/0050533 A1], “Yang”.

Regarding claim 18, Pakhchyan discloses claim 11, Pakhchyan does not disclose a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface.
However, Yang discloses a transparent plate used in a lighting module. Specifically, Yang discloses the transparent plate (Fig. 2, 3b, 4 and, 22) which is formed with a double-faced 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add micro optical lens as taught in Yang in view of Pakhchyan such that a plurality of micro optical lens disposed on the light output surface, each lens is aligned with a corresponding one of the cavities formed on the light input surface because such a modification would allow for facilitate the uniformity and the brightness within the device by controlling the light path (¶[0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891